DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/22 and the amended claims from 1/12/22 have been entered.


Election/Restrictions
Restriction between A (claims 40-45) and B (claims 46-55) was made on 1/19/22. Applicant’s election without traverse of B in the reply filed on 3/21/22 is acknowledged.  Claims 40-45 are withdrawn.
This application is in condition for allowance except for the presence of claim(s) 46 directed to an invention non-elected without traverse.  Accordingly, claim(s) 40-45 has/have been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
The application has been amended as follows (line numbers cited count fully deleted lines):
CANCEL CLAIMS 40-45

Allowable Subject Matter
Claim(s) 45-55 is/are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art does not explicitly teach, or reasonably suggest as obvious to one of ordinary skill in the art, an invention having all of the limitations of claim(s) 45, including: a blue semiconductor light-emitting element, a green phosphor, and a red phosphor, wherein the illumination satisfies conditions <1> through <4>. 
The other allowed claim(s) each depend from this/these claim(s), and each is allowable for the same reasons as the claim from which it depends.
The closest prior art was discussed in the previous office actions. This also includes the patents for applications 15/191734 (9,755,118), 14/845436 (9,530821), 14/196617 (9,373,757), and 14/196662 (9,305,970), each of which discloses some (but not all) similar requirements but with different values. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments with respect to the pending claims have been considered. No issues remain outstanding.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, whose can be contacted by phone at (571) 270-5030 or directly by fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 5 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819